Title: From George Washington to the New York Convention, 16 November 1776
From: Washington, George
To: New York Convention



⟨Gentn
⟨Genl Green’s Qrs [Fort Lee, N.J.]⟩Novr 16: 1776⟩

I do myself the ⟨honor to transmit⟩ to you, a Copy of Sundry Resolves ⟨of Congress which⟩ came to hand Yesterday Evening. By ⟨these you⟩ will perceive that they have entered in⟨to some⟩ New regulations respecting the Inlistm⟨ent of⟩ the New Army, and reprobating the m⟨easures,⟩ which I presume you have heard, have ⟨been⟩ adopted by the State of Massachusetts ⟨Bay, for⟩ raising the Quota to be furnished by t⟨hem⟩—My view in doing this, is to inform y⟨ou of⟩ their sense upon this Subject, and that ⟨they⟩ will admit of no departure from the ⟨Terms⟩ they themselves have heretofore published, ⟨except⟩ in the Instances mentioned in these Reso⟨lves.⟩ They are plain & explicit, and I will take th⟨e liberty⟩ to add, should form a part of the Instructi⟨ons⟩ to be given to the Officers who may be appoin⟨ted⟩ to recruit.
I would also beg leave to observe that the necessity of raising the New Army, becom⟨es⟩ more and more urgent and is such as calls for every possible exertion to effect it. The Cong⟨ress⟩ convinced of this, and seeing the delays of some of the States in carrying the Resolves recommend⟨ed⟩ to them into execution, have empowered and required me, to nominate Officers to the Regime⟨nts⟩ of such States as have not sent Commissioners ⟨to⟩ the Army for that purpose. As this is a mat⟨ter⟩ in which I would not wish to interfere at th⟨is⟩ time, farther than compelled by their direction and the situation of our Affairs, I shall be ha⟨ppy to know what progress you have made in this Instance, and whether the arrangement for your Regiments is compleated. If it is not finis⟩hed, le⟨t⟩ me en⟨treat you to do it, as speedi⟩ly

as possible. The necessity is obvio⟨us & must be fe⟩lt by every One. till the Officers are ⟨appointed,⟩ no measures can be pursued for enlising M⟨en⟩.
If the bounty allowed by Congress could be paid down, ⟨it is⟩ more than probable it might induce many ⟨to eng⟩age more readily. Under this Idea, I shall be ⟨ready⟩ to advance to such Officers as you appoint to ⟨the co⟩mmand of the Regiments upon your requisition, ⟨such⟩ Sums of Money as may be sufficient for that ⟨purp⟩ose, If provision has not or shall not be ⟨other⟩wise made by Congress for the same.
I am sorry to inform you, that this day ⟨abou⟩t 12 OClock, the Enemy made a General Attack ⟨upon⟩ our Lines about Fort Washington, which having ⟨carr⟩ied, the Garrison retired within the Fort. Colo. ⟨Ma⟩Gaw finding there was no prospect of a Retreating ⟨a⟩cross the North River, surrendered the Post. We do ⟨n⟩ot yet know our own loss or that of the Enemy in forcing the Lines, but I immagine it must have been pretty considerable on both sides, as the Fire in some parts was of long continuance and heavy; neither do I know the Terms of Capitulation. The Force of the Garrison before the Attack, was about 2000 Men. I have the Honor to be with great respect Gentn Yr Most Obedt Servt

Go: Washington

